UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4808


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONTREY ERIC DIGSBY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:06-cr-00164-FDW-CH-1)


Submitted:   March 27, 2014                  Decided: March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard H. Tomberlin, LAW OFFICE OF RICHARD H. TOMBERLIN,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rontrey Eric Digsby appeals the district court’s order

revoking    his   term    of     supervised     release,   imposing    an     active

sentence of 12 months and one day imprisonment, and terminating

supervision upon his release.             Our review of the Federal Bureau

of   Prisons’     records       reveals   that    Digsby     was   released      from

imprisonment on December 16, 2013.               Accordingly, we dismiss the

appeal as moot.          We dispense with oral argument because the

facts   and    legal   contentions        are   adequately    presented     in    the

materials     before     this    court    and   argument   would    not    aid    the

decisional process.



                                                                          DISMISSED




                                           2